Citation Nr: 0032399	
Decision Date: 12/12/00    Archive Date: 12/20/00

DOCKET NO.  98-08 837A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right ankle sprain.

2.  Entitlement to service connection for residuals of 
pharyngitis, claimed as a sore throat.

3.  Entitlement to service connection for residuals of a left 
knee injury.

4.  Entitlement to service connection for residuals of a 
right hand injury.

5.  Entitlement to service connection for chalazion, claimed 
as a lump.

6.  Entitlement to service connection for left thigh overuse 
syndrome.

7.  Entitlement to service connection for right elbow 
tendinitis.

8.  Entitlement to service connection for residuals of a 
right knee injury.

9.  Entitlement to service connection for left ankle overuse 
syndrome.

10.  Entitlement to an initial compensable evaluation for a 
scar, post removal of a hemangioma from the chest.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

L. J. Nottle, Counsel


INTRODUCTION

The veteran served on active duty from February 1992 to 
October 1997.  His claim comes before the Board of Veterans' 
Appeals (Board) on appeal from a December 1997 rating 
decision of the Department of Veterans Affairs (VA) Regional 
Office in Cleveland, Ohio (RO).

The Board addresses the issues of entitlement to service 
connection for residuals of a right ankle sprain, residuals 
of left and right knee injuries, residuals of a right hand 
injury, and left thigh and ankle overuse syndrome in the 
Remand section of this decision.  


FINDINGS OF FACT

1.  The VA has obtained and fully developed all evidence 
necessary for the equitable disposition of the veteran's 
claims of entitlement to service connection for pharyngitis, 
claimed as a sore throat, chalazion, and right elbow 
tendinitis, and to a compensable evaluation for a scar on the 
chest.

2.  There is no medical evidence of record establishing that 
the veteran currently has residuals of pharyngitis, including 
a sore throat, chalazion (claimed as a lump), or right elbow 
tendinitis.

3.  The veteran's chest scar has not been shown to be 
symptomatic or to cause any functional limitation.


CONCLUSIONS OF LAW

1.  Residuals of pharyngitis, claimed as a sore throat, were 
not incurred in service.  38 U.S.C.A. §§ 1110, 5107 (West 
1991 & Supp. 2000), as amended by Veterans Claims Assistance 
Act of 2000, Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) 
(to be codified as amended at 38 U.S.C. § 5107); 38 C.F.R. 
§§ 3.102, 3.303 (2000).

2.  Chalazion, claimed as a lump, was not incurred in 
service.  38 U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

3.  Right elbow tendinitis was not incurred in service.  38 
U.S.C.A. 
§§ 1110, 5107 (West 1991 & Supp. 2000), as amended by 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 4, 114 Stat. 2096 (2000) (to be codified as amended at 
38 U.S.C. § 5107); 38 C.F.R. §§ 3.102, 3.303 (2000).

4.  The evidence does not satisfy criteria for an initial 
compensable evaluation for a scar, post removal of a 
hemangioma from the chest.  38 U.S.C.A. §§ 1155, 5107 (West 
1991), as amended by Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096 (2000) (to be 
codified as amended at 38 U.S.C. 
§ 5107); 38 C.F.R. §§ 3.321, 4.1-4.14, 4.118, Diagnostic 
Codes 7803, 7804, 7805 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Service Connection

The issues before the Board include whether the veteran is 
entitled to service connection for residuals of pharyngitis, 
including a sore throat, chalazion (claimed as a lump), and 
right elbow tendinitis.

The RO denied the veteran's claims for service connection in 
December 1997 on the basis that they were not well grounded.  
During the pendency of this appeal, however, new legislation 
was passed that eliminates the need for a claimant to submit 
a well-grounded claim and amplifies the VA's duty to assist a 
claimant in the development of his or her claim.  See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C.A. §§ 5103A, 5107(a)).  This legislation now 
necessitates the Board to proceed directly to an adjudication 
of the merits of the veteran's claims for service connection 
(provided it finds that the VA has fulfilled its duty to 
assist) without determining whether these claims are well 
grounded.  In this case, for the reason that follows, the 
Board's decision to proceed as required does not prejudice 
the veteran in the disposition of his claims.  See Bernard v. 
Brown, 4 Vet. App. 384, 392-94 (1993).  In its June 1998 
statement of the case, the RO notified the veteran of all 
regulations pertinent to service connection claims, including 
those relating to well-groundedness, informed him that it had 
denied his claims for service connection because he had not 
submitted competent evidence that he had the claimed 
disabilities (evidence that was previously required to well 
ground a claim and that is still required to grant a claim on 
the merits), and provided the veteran and his representative 
an opportunity to present argument on this matter.  The 
veteran and his representative took advantage of this 
opportunity by subsequently submitting written statements and 
presenting testimony at November 1998 and April 2000 hearings 
before a hearing officer at the RO and the undersigned 
Veterans Law Judge.  Clearly, the veteran was accorded due 
process of law as a result of the actions taken by the RO. 

The question then becomes whether, according to the new 
legislation, the VA has fulfilled its duty to assist the 
veteran in developing his claim.  This legislation provides 
that the VA must afford the claimant a medical examination 
when such an examination is necessary to make a decision on 
the claim.  An examination will be considered necessary when, 
taking into consideration all information and lay or medical 
evidence (including statements of the veteran), the record 
contains competent evidence that the claimant has a current 
disability or persistent or recurrent symptoms of disability 
that may be associated with his or her period of active 
service and there is insufficient medical evidence of record 
for the VA to decide the claim.  In addition, if the VA 
receives a complete or substantially complete application, it 
must notify the claimant and his or her representative of any 
information, medical or lay evidence, not previously provided 
that is necessary to substantiate the claim.

In this case, the RO afforded the veteran a VA examination of 
all of his claimed disabilities in December 1997, and during 
his personal hearing held in April 2000, provided him 60 days 
during which to submit more recent treatment records 
confirming that he has the claimed disabilities.  The veteran 
submitted additional treatment records in the time allowed 
(with a waiver of RO consideration), but based on the 
contents of these records and on the fact that the Board is 
not aware of any other records that might substantiate the 
claims at issue in this decision, the Board believes that the 
VA has fulfilled its duty to assist the veteran in obtaining 
and fully developing all of the facts relevant to his claims 
of entitlement to service connection for residuals of 
pharyngitis, including a sore throat, chalazion (claimed as a 
lump), and right elbow tendinitis.  

Service connection may be granted for disability resulting 
from injury or disease incurred in or aggravated by service.  
38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. § 
3.303 (2000).  Service connection may be presumed if it is 
shown that the veteran served continuously for 90 days or 
more during a period of war or during peacetime after 
December 31, 1946, and arthritis or a malignant tumor became 
manifest to a degree of 10 percent within one year from the 
date of discharge, and there is no evidence of record 
establishing otherwise.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113 (West 1991); 38 C.F.R. §§ 3.307, 3.309 (2000).

Subsequent manifestations of a chronic disease in service, 
however remote, are to be service connected, unless clearly 
attributable to intercurrent causes.  For the showing of 
chronic disease in service there is required a combination of 
manifestations sufficient to identify the disease entity, and 
sufficient observation to establish chronicity at the time, 
as distinguished from merely isolated findings or diagnosis 
including the word "chronic."  Continuity of symptomatology 
is required where the condition noted during service is not, 
in fact, shown to be chronic or where the diagnosis of 
chronicity may be legitimately questioned.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

A.  Pharyngitis

The veteran served on active duty from February 1992 to 
October 1997.  His service medical records reflect that he 
complained of a sore throat, sore ears and vomiting and was 
diagnosed with pharyngitis during three medical care visits 
in September 1996.  On separation examination in July 1997, 
the veteran did not report and the examining physician did 
not note residuals of pharyngitis.

During his November 1998 and April 2000 hearings, the veteran 
testified that he has not had any sore throats similar to 
those experienced in service or received treatment for 
pharyngitis since his discharge from service.  He indicated 
that he simply worried that the sore throat would reoccur.  
Post-service medical evidence, including a December 1997 VA 
examination report, a September 1998 VA Medical Certificate, 
private treatment records dated from 1986 to 2000, and an 
April 2000 letter from David M. Kennedy, M.D., supports the 
veteran's testimony as it fails to establish that the veteran 
received treatment for or was diagnosed with pharyngitis or a 
sore throat after he was discharged from service.
 
The veteran does not assert and the evidence does not 
establish that the veteran currently has pharyngitis or a 
sore throat.  To merit an award of service connection under 
38 U.S.C.A. § 1110, the veteran must submit competent 
evidence establishing the existence of a present disability 
resulting from service.  See Gilpin v. West, 155 F.3d 1353, 
1355-1356 (Fed. Cir. 1998); Brammer v. Derwinski, 3 Vet. App. 
223, 225 (1992); Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993).  Inasmuch as the veteran has failed to do so, his 
claim of entitlement to service connection for residuals of 
pharyngitis must be denied.  

B.  Chalazion

The veteran claims that he currently experiences blurriness 
in his right eye as a result of a small lump that first 
appeared on the underside of his right eyelid in service.  He 
alleges that, since discharge, this lump has resurfaced 
intermittently.  During his April 2000 hearing, the veteran 
indicated that the lump has never been present when he 
visited his physician for other medical problems.  He also 
indicated that, although he reported this lump and related 
blurriness to his physician, the physician could not explain 
the problem.   

Service medical records confirm that, in April 1996, the 
veteran reported a bump that was causing his right eye to 
itch and his vision to blur.  The examining physician found 
that the veteran had edema in both lower lids and a nodule in 
the right lower lid and diagnosed a right chalazion.  On 
separation examination in July 1997, the veteran did not 
report and the examining physician did not note any 
abnormalities of the right eye. 

No abnormalities of the right eye have been noted since the 
veteran's discharge from service.  In December 1997, the 
veteran had good vision and his lower eyelids were 
symmetrical bilaterally with no bulging mass present.  The 
examiner diagnosed "no lump, cyst, or tumor was found on the 
right lower lid."  During outpatient treatment rendered 
within the past two years, the veteran did not report any 
abnormalities of the eyes. 

There is simply no evidence other than the veteran's own 
assertions establishing that the veteran currently has 
chalazion or a lump on his right eye.  Unfortunately, the 
veteran's assertions in this regard are insufficient to 
establish the existence of a present disability.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992) (holding that 
laypersons are not competent to offer medical opinions).  
Therefore, his claim of entitlement to service connection for 
chalazion must be denied.

C.  Right Elbow Tendonitis

The veteran claims that he was first diagnosed with 
tendinitis in Spring 1997, after his arm started bothering 
him during a softball game, and was seen in service on 
approximately three more occasions for the same problem.  He 
alleges that since his discharge, when participating in 
sports, he has experienced right shoulder symptoms similar to 
those treated in service.  

In July 1997, while serving on active duty, the veteran 
complained of right elbow pain.  He indicated that he had 
thrown his arm out playing softball the previous day.  He was 
treated with pain medication and diagnosed with overuse 
syndrome.  On separation examination in July 1997, the 
veteran did not report and the examining physician did not 
note any right elbow abnormalities. 

During the December 1997 VA examination, the veteran reported 
a history of right elbow tendinitis, but indicated that he no 
longer had right elbow symptoms.  The VA examiner diagnosed 
no residuals of tendinitis to the right elbow.  According to 
private outpatient treatment records, the veteran has not 
reported any right shoulder complaints to a physician since 
the VA examination was conducted.

Again, with the exception of the veteran's statements, which, 
under Espiritu, 2 Vet. App. at 494-95, do not constitute 
competent evidence of a current disability, there is no 
evidence of record establishing that the veteran currently 
has tendinitis of the right elbow.  Therefore, his claim of 
entitlement to service connection for right elbow tendinitis 
must be denied.

II. Increased Evaluation

The veteran and his representative claim that the evaluation 
initially assigned the veteran's scar on the chest should be 
increased to reflect the itching that the veteran experiences 
at the site of the scar and the pain he experiences when his 
shirt rubs up against the scar.  The Board believes that the 
VA has obtained and fully developed all evidence necessary 
for the equitable disposition of the veteran's claim for a 
higher evaluation.  Therefore, no further assistance to the 
veteran is required under 38 U.S.C.A. § 5107(a) (West 1991), 
as amended by the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, §§ 3(a), 4, 114 Stat. 2096, ____ (2000) 
(to be codified at 38 U.S.C.A. § 5107(a)).

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
his symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities (rating schedule).  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2000).  If two evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation; otherwise, the lower rating will be assigned.  38 
C.F.R. § 4.7 (2000). Where an award of service connection for 
a disability has been granted and the assignment of an 
initial evaluation for that disability is disputed, separate 
evaluations can be assigned for separate periods of time 
based on the facts found.  In other words, the evaluations 
may be "staged."  Fenderson v. West, 12 Vet. App. 119, 125-
126 (1999).

The veteran's chest scar is currently assigned a 
noncompensable evaluation under 38 C.F.R. § 4.118, Diagnostic 
Code 7805 (2000).  This code provides that a scar is to be 
rated on limitation of function of the part affected.  Scars 
that are superficial, poorly nourished with repeated 
ulceration, or superficial, tender and painful on objective 
demonstration warrant a 10 percent evaluation.  See 38 C.F.R. 
§ 4.118, Diagnostic Codes 7803, 7804.  Scars disfiguring the 
head, face or neck or resulting from a burns may warrant a 10 
percent evaluation provided other criteria are met.  See 
38 C.F.R. § 4.118, Diagnostic Codes 7800, 7801, 7802.

In February 1997, the veteran had a mole removed from the 
left side of his chest. On discharge examination in July 
1997, the veteran did not report any scar-related 
symptomatology and the examining physician did not note the 
presence of a scar.  However, during a VA examination in 
December 1997, a VA examiner indicated that the veteran had a 
residual one centimeter, benign scar from the February 1997 
mole removal.  Since this examination was conducted, and 
despite the fact that he has sought treatment for other 
medical conditions, the veteran has not reported any scar-
related symptomatology to his physician.  

The veteran's chest scar has not been shown to be symptomatic 
or to cause any functional limitation.  Inasmuch as the 
evidence fails to show that the veteran's scar limits the 
function of his chest, is superficial, poorly nourished with 
repeated ulceration or superficial, tender and painful on 
objective demonstration, or disfigures the head, face or 
neck, a higher evaluation is not warranted under any of the 
diagnostic codes governing evaluations of scars.  The Board 
recognizes that the rating schedule is designed to 
accommodate changes in condition, and that the veteran may be 
awarded a compensable evaluation in the future should his 
scar disability picture change.  See 38 C.F.R. § 4.1 (2000).  
At present, however, the Board finds that a noncompensable 
evaluation more nearly approximates his current scar 
disability picture.

The preponderance of the evidence is against a higher initial 
evaluation for the veteran's chest scar.  In a case such as 
this, where the evidence is not in relative equipoise, the 
Board cannot afford the veteran the benefit of the doubt, 
under 38 U.S.C.A. § 5107(b) (West 1991), as amended by the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3(a), 4, 114 Stat. 2096, ____ (2000) (to be codified at 
38 U.S.C.A. § 5107(a)), in resolving his claim.

In reaching its decision, the Board considered the potential 
application of the various other provisions of 38 C.F.R., 
Parts 3 and 4, whether or not they were raised by the 
veteran, as well as the history of the veteran's disability, 
as required by Schafrath v. Derwinski, 1 Vet. App. 589, 592 
(1991).  The veteran has not asserted and the evidence does 
not reflect that the schedular criteria are inadequate to 
evaluate the veteran's scar in this case.  His scar has not 
been shown to cause marked interference with employment 
(i.e., beyond that contemplated in the assigned evaluation), 
or to necessitate frequent periods of hospitalization, and it 
has not rendered impracticable the application of the regular 
schedular standards so as to warrant assignment of an extra-
schedular evaluation.  In the absence of such factors, the 
Board is not required to remand this matter to the RO for the 
procedural actions outlined in 38 C.F.R. § 3.321(b)(1) 
(2000).  See Bagwell v. Brown, 9 Vet. App. 337, 338-339 
(1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash 
v. Brown, 8 Vet. App. 218, 227 (1995).


ORDER

Entitlement to service connection for residuals of 
pharyngitis, claimed as a sore throat, is denied.

Entitlement to service connection for chalazion, claimed as a 
lump, is denied.

Entitlement to service connection for right elbow tendinitis 
is denied.

Entitlement to an initial compensable evaluation for a scar, 
post removal of a hemangioma from the chest, is denied.


REMAND

The veteran claims that he developed ankle, knee, left thigh 
and right-hand disorders as a result of injuries he sustained 
in service from 1992 to 1997.  The Board believes that, 
before it can decide the merits of the veteran's claims of 
entitlement to service connection for residuals of a right 
ankle sprain, residuals of left and right knee injuries, 
residuals of a right hand injury, and left thigh and ankle 
overuse syndrome, additional development by the RO is 
necessary. 

First, as previously indicated, during the pendency of this 
appeal, legislation was passed that amplifies the VA's duty 
to assist a claimant in the development of his or her claim.  
This duty now includes providing the claimant a medical 
examination when the totality of the evidence establishes 
that the claimant has a current disability that may be 
associated with his period of active service and there is 
insufficient medical evidence of record for the VA to decide 
the claim.  In this case, an April 2000 letter from Dr. 
Kennedy and private medical records dated in 2000 confirm 
that the veteran has been diagnosed with carpal tunnel 
syndrome and diffuse arthralgias affecting the ankles, knees, 
left lateral thigh and hands.  In addition, service medical 
records confirm that the veteran injured all of these body 
parts during service.  Specifically, they show that: (1) In 
April 1992, he twisted his right ankle and was diagnosed with 
a mild inversion sprain; (2) In February 1993, he was 
diagnosed with knee pain; (3) In May 1993, he sprained his 
right ankle; 
(4) In July 1994, he was hit on the left knee with a truck 
door and was diagnosed with status post trauma, right tibial 
tuberosity; (5) In October 1994, he hurt his right knee while 
playing football; (6) In July 1995, he fell down and punched 
a wall and sustained a soft tissue injury to his right hand; 
(7) In August 1995, he sustained another soft tissue injury 
to his right hand after falling down a flight of stairs; (8) 
In November 1995, he strained his right ankle after a misstep 
on the stairs and colliding with a chair; (9) In May 1997, he 
was diagnosed with left knee and ankle overuse syndrome due 
to running; and (10) In July 1997, he was diagnosed with 
thigh overuse syndrome from playing racquetball.  As the 
record stands, however, there is insufficient medical 
evidence of record to determine whether the current ankle, 
knee, left thigh and right hand disabilities are related to 
the documented in-service injuries.  

In light of these facts, a VA orthopedic examination is 
necessary for the Board to decide equitably the veteran's 
knee claim.  The Board believes that it would helpful if, 
during this examination, the examiner reviewed the veteran's 
claims file in its entirety, considered the evidence, and 
opined whether it is at least as likely as not that the 
veteran's current ankle, knee, left thigh and right hand 
disabilities were incurred in or aggravated by his period of 
active service.  

Finally, because this claim is being remanded for another 
purpose, on Remand, the veteran should be given an 
opportunity to identify and authorize the release of all 
pertinent, outstanding medical records that may be missing 
from his claims file.  The RO should then endeavor to obtain 
and associate with the claims file all identified records.  
Moreover, to avoid any procedural defects in the adjudication 
process, the RO should review and consider any additional 
evidence obtained.

To ensure that the Board's decision is based on a complete 
record, this case is REMANDED to the RO for the following 
development:

1.  The RO should contact the veteran for 
the names and addresses of all VA and 
private medical providers who have 
treated his ankle, knee, left thigh and 
right hand disorders since his discharge 
from service.  The RO should then obtain 
and associate with the claims file all 
records not previously secured.

2.  The RO should afford the veteran VA 
orthopedic and neurological examinations 
for the purpose of ascertaining the 
nature and etiology of any ankle, knee, 
left thigh and right hand disorder shown 
to exist.  Prior to the examination, the 
RO should provide the examiners with the 
veteran's claims file and a copy of this 
Remand for review.  Thereafter, the 
examiners should conduct all evaluations, 
studies, and tests deemed necessary.  
Following a comprehensive review of the 
record and the veteran's history and a 
thorough examination, the examiners 
should diagnose any ankle, knee, left 
thigh and right hand disorder that is 
present and, with regard to each disorder 
diagnosed, opine whether it is at least 
as likely as not that the disorder was 
incurred in or aggravated by the 
veteran's period of active service.  The 
examiners should provide the complete 
rationale on which their opinions are 
based.

3.  The RO should then review the VA 
examination reports to determine whether 
they comply with the previous 
instruction.  If they are deficient in 
any regard, immediate corrective action 
should be taken.  Further, the RO also is 
requested to review the entire file and 
ensure compliance with the duty to 
assist, documentation and notification 
requirements set forth in the Veterans 
Claims Assistance Act of 2000.  

4.  Thereafter, the RO should 
readjudicate the veteran's claims.  The 
RO should consider all of the 
representative's assertions and apply all 
regulations pertinent to the veteran's 
claim.  If the decision is adverse to the 
veteran, the RO should provide the 
veteran and his representative a 
supplemental statement of the case that 
lists all pertinent statutory and/or 
regulatory provisions on which the RO's 
denial is based and an opportunity to 
respond thereto before the claim is 
returned to the Board for further 
appellate consideration. 

The purpose of this REMAND is to ensure that the Board's 
decision is based on a complete record.  The Board does not 
intimate any opinion, favorable or unfavorable, as to the 
merits of this claim.  The veteran is free to submit any 
additional evidence he desires to have considered in 
connection with his current appeal; however, no action is 
required until he is otherwise notified.  Kutscherousky v. 
West, 12 Vet. App. 369, 373 (1999).



		
	S. L. KENNEDY
	Veterans Law Judge
	Board of Veterans' Appeals



 

